DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Groups I-VI, as set forth in the Office action mailed on December 13, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 13, 2019 is withdrawn.  Claims 6-14, 19, and 20, directed to Groups II-VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on March 19, 2021, Eugene T. Perez requested an extension of time for TWO (2) MONTH(S) and 
The application has been amended as follows: 
In the title
 	The title has been changed to PNEUMATIC TIRE WITH INNERLINER, MOLD RELEASE AGENT LAYER, AND SEALANT LAYER.
In the specification
 	To correct a typographical error in specification p. 27 line 22 “biffing” has been changed to -- buffing -- .
 	To provide antecedent basis in the specification for the language added to claim 1 (supported by specification paragraphs 0091-0094 and 0200-0205: mold release layer necessarily extends from the tire equator toward the edges of the innerliner to perform its function of preventing bladder adhesion to the innerliner after vulcanization), at the end of specification p. 61 line 8 has been inserted -- For example, the lower limit of the formula can be 1 mm. The mold release agent layer thus extends along the innerliner between the innerliner and the sealant layer from the edges of the inner periphery portion of the innerliner from which the mold release agent layer has been removed. -- .
 	To provide proper antecedent basis for the language added to claim 9 (supported by specification paragraphs 0188-0191), at the end of specification p. 56 line 20 has been inserted the sentence -- Every value of the volume per unit length of the generally string-shaped sealant is thus smaller in the segment from the attachment start portion to the tire-widthwise end of the sealant 
In the claims
 	In claim 1, to clarify that the mold release agent layer extends along the innerliner between the innerliner and the sealant layer from the edges of the inner periphery portion of the innerliner from which the mold release agent layer has been removed (thus distinguishing over the teachings of Published PCT Application WO 2014/037154 A1 (equivalent to US Patent Application Publication 2015/0174970 A1) as set forth below), claim 1 has been rewritten as -- 
 	1. (Currently Amended) A pneumatic tire, comprising
 	a sealant layer located radially inside an innerliner,
 	a mold release agent layer located radially inside the innerliner at at least one of the areas where the sealant layer is not present,
 	the sealant layer being formed by applying a sealant to an inner periphery portion of the innerliner from which the mold release agent layer has been removed, the innerliner being thinner in the inner periphery portion of the innerliner from which the mold release agent layer has been removed than in the remaining inner periphery portion of the innerliner,
 	wherein the sealant is applied to an entire area of the inner periphery portion of the innerliner from which the mold release agent layer has been removed,
 	a length of the sealant layer in a tire width direction and a length in the tire width direction of the area of the inner periphery portion of the innerliner from which the mold release agent layer has been removed satisfy the following formula:
 	1 mm ≤ (the length of the sealant layer in a tire width direction) - (the length in the tire width direction of the area from which the mold release agent layer has been removed) ≤ 16.0 mm, and
the mold release agent layer extends along the innerliner between the innerliner and the sealant layer from the edges of the inner periphery portion of the innerliner from which the mold release agent layer has been removed. 
-- .
 	In claim 2 to clarify that the generally string-shaped sealant keeps a distinct shape in the finished tire by having sufficient viscosity as set forth in specification paragraph 0069 (and thus claim 2 further limits the structure of claim 1, otherwise claim 2 would not be a proper dependent claim), claim 2 has been rewritten as -- 
 	2. (Currently Amended) The pneumatic tire according to claim 1,
 	wherein the viscosity at 40°C of the sealant is 3,000 Pa•s to 70,000 Pa•s and
 	wherein the sealant layer is formed by continuously and spirally applying a generally string-shaped sealant to the inner periphery portion of the innerliner from which the mold release agent layer has been removed, in a tire width direction from one side to the other.
-- .
 	In claim 6, to clarify the meaning of “breaker” in view of specification paragraphs 0028, 0090, and 0130, to restore the lower limit of the formula (formula here different from claim 1 formula so narrower range here not needed for patentability) and to provide proper antecedent basis thereby allowing rejoinder, claim 6 has been rewritten as -- 
 	6. (Currently Amended) The pneumatic tire according to claim 1,
 	wherein the tire further comprises a tread intended to contact a road surface, at least one breaker radially inside the tread, and a carcass radially inside the at least one breaker, and
 	wherein the length of the sealant layer in the tire width direction the longest breaker 
 	0 mm < (the length of the sealant layer in the tire width direction the longest breaker in the tire width direction) ≤ 8.0 mm.
-- .
 	In claims 7 and 8, to provide proper antecedent basis thereby allowing rejoinder claims 7 and 8 have been rewritten as -- 
 	7. (Currently Amended) The pneumatic tire according to claim 2,
 	wherein an attachment start portion of the generally string-shaped sealant is located tire-widthwise inward from a tire widthwise end of the sealant layer.
 	8. (Currently Amended) The pneumatic tire according to claim 7, 
 	wherein the sealant layer is formed by
 	continuously applying the generally string-shaped sealant to the inner periphery portion of the innerliner from which the mold release agent layer has been removed, from the attachment start portion toward the tire-widthwise end of the sealant layer, and then
 	continuously and spirally applying the generally string-shaped sealant to the inner periphery portion of the innerliner from which the mold release agent layer has been removed, from the tire-widthwise end of the sealant layer toward the other tire-widthwise end of the sealant layer.
-- .
 	In claim 9, to further limit the structure of claim 8 as set forth in specification paragraphs 0188-0191 thereby allowing rejoinder claim 9 has been rewritten as -- 
every value of the volume per unit length of the generally string-shaped sealant is smaller in the segment from the attachment start portion to the tire-widthwise end of the sealant layer than in the segment from the tire-widthwise end of the sealant layer to the other tire-widthwise end of the sealant layer.
-- .
 	In claim 10 to provide proper antecedent basis thereby allowing rejoinder claim 10 has been rewritten as -- 
 	10. (Currently Amended) The pneumatic tire according to claim 2,
 	wherein an attachment start portion of the generally string-shaped sealant is located within the area of the inner periphery portion of the innerliner from which the mold release agent layer has been removed.
-- .
 	In claim 13, to clarify the meaning of “breaker” in view of specification paragraphs 0028, 0090, and 0130 and to provide proper antecedent basis thereby allowing rejoinder, claim 13 has been rewritten as -- 
 	13. (Currently Amended) The pneumatic tire according to claim 1,
 	wherein the tire further comprises a tread intended to contact a road surface, at least one breaker radially inside the tread, and a carcass radially inside the at least one breaker, and
 	wherein the sealant layer has a width that is 85% to 115% of that of the widest breaker in the tire width direction.
-- .

 	14. (Currently Amended) The pneumatic tire according to claim 1, wherein the sealant layer is formed by sequentially preparing a sealant by mixing raw materials including a crosslinking agent using a continuous kneader, and sequentially applying the sealant to the inner periphery portion of the innerliner from which the mold release agent layer has been removed.
-- .
 	Claim 15 has been cancelled (method limitation not further limiting the tire structure).
 	In claims 19 and 20, to clarify the meaning of “breaker” in view of specification paragraphs 0028, 0090, and 0130, to restore the lower limit of the formula (formula here different from claim 1 formula so narrower range here not needed for patentability) and to provide proper antecedent basis thereby allowing rejoinder, claims 19 and 20 have been rewritten as -- 
 	19. (Currently Amended) The pneumatic tire according to claim 2,
 	wherein the tire further comprises a tread intended to contact a road surface, at least one breaker radially inside the tread, and a carcass radially inside the at least one breaker, and
 	wherein the length of the sealant layer in the tire width direction the longest breaker 
 	0 mm < (the length of the sealant layer in the tire width direction the longest breaker in the tire width direction) ≤ 8.0 mm.
  	20. (Currently Amended) The pneumatic tire according to claim 3,
wherein the tire further comprises a tread intended to contact a road surface, at least one breaker radially inside the tread, and a carcass radially inside the at least one breaker, and
 	wherein the length of the sealant layer in the tire width direction the longest breaker 
 	0 mm < (the length of the sealant layer in the tire width direction the longest breaker in the tire width direction) ≤ 8.0 mm.	
-- .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Published PCT Application WO 2014/037154 A1 (equivalent to US Patent Application Publication 2015/0174970 A1) discloses having a split innerliner with a sealant layer overlapping each split innerliner segment by overlap width 9 of approximately 2 mm - 30 mm in order to reduce manufacturing cost compared to having a continuous innerliner while still maintaining sufficient airtightness, but one of ordinary skill in the art would not have a reasonable expectation of success in using that overlap in the claim 1 tire where a mold release agent layer has been removed from an inner periphery portion of the innerliner to obtain sufficient bonding of the sealant layer to the innerliner but is still present extending along the innerliner from the edges of the inner periphery portion of the innerliner from which the mold release agent layer has been removed, thus inhibiting bonding of the overlapping sealant layer portion to the innerliner. The prior art of record therefore does not disclose or suggest applicant’s tire, including the particular combination of the sealant being applied to an entire area of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                     March 19, 2021